                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8        FINJAN, INC.,                                   Case No.17-cv-04467-BLF (VKD)
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE MOTION TO COMPEL
                                                   v.                                       FURTHER SUPPLEMENTAL
                                  10
                                                                                            INFRINGEMENT CONTENTIONS
                                  11        SONICWALL, INC.,
                                                                                            Re: Dkt. No. 112
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            Finjan, Inc. (“Finjan”) sues defendant SonicWall, Inc. (“SonicWall”) for patent

                                  14   infringement. SonicWall moves to compel Finjan to provide further supplemental infringement

                                  15   contentions. Dkt. No. 112. This motion was referred to the undersigned judge. Dkt. No. 75. The

                                  16   Court heard oral argument on the motion on March 12, 2019. Dkt. No. 128. Having considered

                                  17   the parties’ briefs and arguments made at the hearing, the Court grants SonicWall’s motion to

                                  18   compel as described below.

                                  19   I.       BACKGROUND
                                  20            On April 10, 2018, Finjan served its original disclosure of asserted claims, infringement

                                  21   contentions, and document production pursuant to Patent Local Rules 3-1 and 3-2. The original

                                  22   disclosure asserted infringement of 39 claims across the following ten patents: U.S. Patent Nos.

                                  23   6,154,844 (“the ’844 patent”); 7,058,822 (“the ’822 patent”); 6,804,780 (“the ’780 patent”);

                                  24   7,613,926 (“the ’926 patent”); 7,647,633 (“the ’633 patent”); 8,141,154 (“the ’154 patent”);

                                  25   8,677,494 (“the ’494 patent”); 7,975,305 (“the ’305 patent”); 8,225,408 (“the ’408 patent”); and

                                  26   6,965,968 (“the ’968 patent”). See Dkt. No. 112-2 at 2. After SonicWall objected to deficiencies

                                  27   in the original disclosure, Finjan served a supplemental disclosure on November 9, 2018, in which

                                  28   it added approximately 500 pages of excerpts from recently produced confidential SonicWall
                                   1   documents. Dkt. No. 118 at 2; compare Dkt. No. 112-2 at 1 (stating that Finjan’s original

                                   2   disclosures amounted to “over 1,400 pages of contentions”) with Dkt. No. 118-2 ¶ 10 (“On

                                   3   November 9, 2018, Finjan served supplemental infringement contentions, with charts totaling over

                                   4   1900 pages.”).

                                   5          Finjan’s supplemental disclosure includes a cover pleading that identifies the asserted

                                   6   claims, provides a summary of Finjan’s infringement contentions, and describes the documents

                                   7   Finjan has produced in support of its assertions. The cover pleading attaches a list of accused

                                   8   instrumentalities and 31 claim charts. Dkt. No. 112-3. The list of accused instrumentalities

                                   9   includes at least 99 distinct instrumentalities—software and hardware products and services—

                                  10   organized into three product categories: (1) SonicWall Gateways, (2) SonicWall Email Security

                                  11   Appliance (ESA) products, and (3) Secure Mobile Access (SMA) Appliance products. Id., Ex. A

                                  12   at 1–2. Finjan separately identifies SonicWall’s Capture Advanced Threat Protection (“Capture
Northern District of California
 United States District Court




                                  13   ATP”) product as an accused instrumentality, but also includes it within each of the three

                                  14   identified product categories. Id.

                                  15          SonicWall now moves to compel further supplemental infringement contentions as to all

                                  16   asserted patents.

                                  17   II.    LEGAL STANDARD
                                  18          Patent Local Rule 3-1 requires, among other things:

                                  19                    [A] party claiming patent infringement shall serve on all parties . . .
                                                        the “Disclosure of Asserted Claims and Infringement Contentions”
                                  20                    [which] shall contain the following information:
                                  21                           (a) Each claim of each patent in suit that is allegedly
                                                               infringed by each opposing party, including for each claim
                                  22                           the applicable statutory subsections of 35 U.S.C. § 271
                                                               asserted;
                                  23
                                                               (b) Separately for each asserted claim, each accused
                                  24                           apparatus, product, device, process, method, act, or other
                                                               instrumentality (“Accused Instrumentality”) of each
                                  25                           opposing party of which the party is aware. This
                                                               identification shall be as specific as possible. Each product,
                                  26                           device, and apparatus shall be identified by name or model
                                                               number, if known. Each method or process shall be
                                  27                           identified by name, if known, or by any product, device, or
                                                               apparatus which, when used, allegedly results in the practice
                                  28                           of the claimed method or process;
                                                                                           2
                                   1                          (c) A chart identifying specifically where and how each
                                                              limitation of each asserted claim is found within each
                                   2                          Accused Instrumentality, including for each limitation that
                                                              such party contends is governed by 35 U.S.C. § 112(6), the
                                   3                          identity of the structure(s), act(s), or material(s) in the
                                                              Accused Instrumentality that performs the claimed function.
                                   4                          ...
                                   5          “The overriding principle of the Patent Local Rules is that they are designed [to] make the

                                   6   parties more efficient, to streamline the litigation process, and to articulate with specificity the

                                   7   claims and theory of a plaintiff’s infringement claims.” Bender v. Maxim Integrated Prods., No.

                                   8   09-cv-01152-SI, 2010 WL 1135762, at *2 (N.D. Cal. Mar. 22, 2010) (alteration in original;

                                   9   internal citation omitted). Patent Local Rule 3-1 is intended to require the plaintiff “to crystallize

                                  10   its theories of the case early in the litigation and to adhere to those theories once disclosed.”

                                  11   Bender v. Advanced Micro Devices, Inc., No. 09-cv-1149-EMC, 2010 WL 363341, at *1 (N.D.

                                  12   Cal. Feb. 1, 2010). It “takes the place of a series of interrogatories that defendants would likely
Northern District of California
 United States District Court




                                  13   have propounded had the patent local rules not provided for streamlined discovery.” Network

                                  14   Caching Tech., LLC v. Novell, Inc., No. 01-cv-2079-VRW, 2002 WL 32126128, at *4 (N.D. Cal.

                                  15   Aug. 13, 2002).

                                  16          “[A]ll courts agree that the degree of specificity under [Patent] Local Rule 3-1 must be

                                  17   sufficient to provide reasonable notice to the defendant why the plaintiff believes it has a

                                  18   ‘reasonable chance of proving infringement.’” Shared Memory Graphics LLC v. Apple, Inc., 812

                                  19   F. Supp. 2d 1022, 1025 (N.D. Cal. 2010) (quoting View Eng’g, Inc. v. Robotic Vision Sys., Inc.,

                                  20   208 F.3d 981, 986 (Fed. Cir. 2000)). The local rules do not “require the disclosure of specific

                                  21   evidence nor do they require a plaintiff to prove its infringement case,” but “a patentee must

                                  22   nevertheless disclose what in each accused instrumentality it contends practices each and every

                                  23   limitation of each asserted claim to the extent appropriate information is reasonably available to

                                  24   it.” DCG Sys. v. Checkpoint Techs., LLC, No. 11-cv-03792-PSG, 2012 WL 1309161, at *2 (N.D.

                                  25   Cal. Apr. 16, 2012).

                                  26   III.   DISCUSSION
                                  27          SonicWall moves to compel further supplemental infringement contentions on three

                                  28   grounds. First, SonicWall says Finjan’s contentions generally fail to identify the accused
                                                                                          3
                                   1   instrumentalities with sufficient specificity. Second, SonicWall says that the infringement

                                   2   contentions generally rely on screenshots without any explanation of how those screenshots

                                   3   disclose where a limitation may be found in an accused instrumentality. Third, SonicWall objects

                                   4   to specific alleged deficiencies in Finjan’s charts for the ’305, ’926, ’408, ’844, ’780, ’154, and

                                   5   ’968 patents.

                                   6           A.      Issues Common to All Asserted Patents
                                   7                   1.      Finjan’s Identification of Accused Instrumentalities
                                   8           SonicWall argues that Finjan does not adequately identify the instrumentalities that Finjan

                                   9   contends infringe the asserted claims. SonicWall points to three problems: First, SonicWall says

                                  10   that Finjan’s list of accused instrumentalities is insufficiently precise because it includes

                                  11   unidentified components, including “all supporting server and/or cloud infrastructure, Capture

                                  12   ATP, feeds, and other components that are utilized by” the specifically identified products. Dkt.
Northern District of California
 United States District Court




                                  13   No. 112-3, Ex. A at 1–2. Second, SonicWall says Finjan’s claim charts contain open-ended

                                  14   descriptions of the accused instrumentalities, using phrases like “at least the following” and “either

                                  15   alone or when used in conjunction with” that encompass an unknown and undefined set of

                                  16   additional products and systems. Dkt. No. 112 at 6–7. Third, SonicWall says that Finjan relies on

                                  17   confusing alternative infringement “scenarios” that Finjan says infringe “either alone or in

                                  18   combination with Capture ATP,” when Capture ATP is separately listed as part of the accused

                                  19   instrumentalities. Id. at 7.

                                  20           SonicWall’s complaints are well-taken. As currently drafted, Finjan’s contentions do not

                                  21   provide SonicWall reasonable notice of what is actually accused. The use of open-ended language

                                  22   and references to other unidentified components renders Finjan’s disclosure of the accused

                                  23   instrumentalities unacceptably vague. See Finjan Inc. v. Proofpoint Inc., No. 13-cv-05808-HSG,

                                  24   2015 WL 1517920, at *5–6 (N.D. Cal. Apr. 2, 2015) (limiting claims to products expressly named

                                  25   in infringement contentions and striking “including but not limited to” from Finjan’s definition of

                                  26   “Proofpoint Products”); Alacritech Inc. v. CenturyLink, Inc., No. 2:16-cv-00693-JRG-RSP, 2017

                                  27   WL 3007464, at *2–3 (E.D. Tex. July 14, 2017) (rejecting catch-all language identifying accused

                                  28   instrumentalities as, among other things, “any of its other activities, products and/or services that
                                                                                          4
                                   1   use servers or computers to practice and/or support infringing LSO functionality” because such

                                   2   language fails to provide adequate notice of the allegedly infringing devices).

                                   3          At the hearing, Finjan offered to revise its contentions to eliminate “and/or” language from

                                   4   its charts and to clarify that the “all supporting server and/or cloud infrastructure, Capture ATP,

                                   5   feeds, and other components that are utilized by” language is limited to the supporting server

                                   6   and/or cloud infrastructure described in Finjan’s charts. Those revisions are necessary, but not

                                   7   sufficient. Finjan must amend its identification of accused instrumentalities to remove placeholder

                                   8   references to unspecified products, services, or components. In addition, Finjan must specify

                                   9   whether a product or service infringes alone or in combination. For example, if Finjan contends

                                  10   that the Capture ATP product infringes an asserted claim, both alone and in combination with

                                  11   some other product or service, its infringement contentions should make that clear. In addition,

                                  12   Finjan must avoid the confusion that arises from defining Capture ATP as both part of and
Northern District of California
 United States District Court




                                  13   separate from another accused instrumentality. See Finjan, Inc. v. Check Point Software Techs.,

                                  14   Inc., No. 18-cv-02621-WHO, 2019 WL 955000, at *4 (N.D. Cal. Feb. 27, 2019) (requiring Finjan

                                  15   to specify infringing combinations.)

                                  16                  2.      Finjan’s Use of Screenshots
                                  17          SonicWall argues that Finjan’s contentions do not satisfy the requirements of Patent Local

                                  18   Rule 3-1 because they refer extensively to screenshots of images taken from SonicWall marketing

                                  19   materials, with little or no explanation of how the information contained in the screenshots relates

                                  20   to the claim limitations at issue. As an example, SonicWall cites a portion of Finjan’s

                                  21   infringement contentions for the “rule-based content scanner” limitation of claim 1 of the ’305

                                  22   patent, in which Finjan states:

                                  23                  In one scenario, as shown below, the cloud AV scan engine (rule-
                                                      based content scanner) of the SonicWall Gateways (network
                                  24                  interface) scans the content of files transmitted through traffic that is
                                                      inspected for parsing by a software proxy. The cloud AV scan
                                  25                  engine communicates with the database of parser and analyzer rules
                                                      when it queries the database to compare the content properties of the
                                  26                  file being scanned against the content of recognizable computer
                                                      exploits in order to identify the presence of potential computer
                                  27                  exploits within the scanned file.
                                  28   Dkt. No. 111-20 at 18. This text is followed by a screenshot:
                                                                                          5
                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7   Id. Finjan does not indicate where in the image any of the elements described in the text may be
                                   8   found, and it is by no means self-evident from the image alone. See Digital Reg of Texas, LLC v.
                                   9   Adobe Sys. Inc., No. CV 12–01971–CW, 2013 WL 3361241, at *4 (N.D. Cal. July 3, 2013)
                                  10   (rejecting unexplained reference to screenshots in lieu of explanatory text); Proofpoint, 2015 WL
                                  11   1517920, at *6 (same).
                                  12          Patent Local Rule 3-1(c) requires Finjan to provide contentions “that identify what
Northern District of California
 United States District Court




                                  13   structure, act, or material in each of the [accused instrumentalities] infringes each claim element”
                                  14   by mapping each claim element to specific elements of the accused instrumentalities. Proofpoint,
                                  15   2015 WL 1517920, at *6–7. Finjan correctly observes that there is no prohibition on the use of
                                  16   screenshots in infringement contentions. However, if Finjan wishes to rely on screenshots, it must
                                  17   identify how what is shown in the image maps to the particular claim limitation for which the
                                  18   image is referenced, such as by circling or labeling in a meaningful way the elements of the image
                                  19   that correspond to the limitations at issue.
                                  20          Finjan must amend its contentions to eliminate the use of unexplained screenshots.
                                  21
                                              B.      ’305 Patent
                                  22          The ’305 patent is directed to a computer security system for scanning and diverting
                                  23   incoming content received from the Internet to an Internet application running on a computer.
                                  24   Dkt. No. 1-9. Claims 1 and 6 recite:
                                  25
                                                      1. A security system for scanning content within a computer,
                                  26                  comprising:

                                  27                          a network interface, housed within a computer, for receiving
                                                              incoming content from the Internet on its destination to an
                                  28                          Internet application running on the computer;

                                                                                         6
                                   1                          a database of parser and analyzer rules corresponding to
                                                              computer exploits, stored within the computer, computer
                                   2                          exploits being portions of program code that are malicious,
                                                              wherein the parser and analyzer rules describe computer
                                   3                          exploits as patterns of types of tokens, tokens being program
                                                              code constructs, and types of tokens comprising a
                                   4                          punctuation type, an identifier type and a function type;
                                   5                          a rule-based content scanner that communicates with said
                                                              database of parser and analyzer rules, operatively coupled
                                   6                          with said network interface, for scanning incoming content
                                                              received by said network interface to recognize the presence
                                   7                          of potential computer exploits therewithin;
                                   8                          a network traffic probe, operatively coupled to said network
                                                              interface and to said rule-based content scanner, for
                                   9                          selectively diverting incoming content from its intended
                                                              destination to said rule-based content scanner; and
                                  10
                                                              a rule update manager that communicates with said database
                                  11                          of parser and analyzer rules, for updating said database of
                                                              parser and analyzer rules periodically to incorporate new
                                  12                          parser and analyzer rules that are made available.
Northern District of California
 United States District Court




                                  13                  6. The system of claim 1 wherein the incoming content received
                                                      from the Internet by said network interface is HTTP content.
                                  14

                                  15   Id. at claims 1, 6. SonicWall argues that Finjan does not identify the specific components in the

                                  16   accused instrumentalities that map to certain limitations of claim 6.

                                  17                  1.      “a network interface housed within a computer”
                                  18          SonicWall says that Finjan’s contentions for the accused Capture ATP instrumentality do

                                  19   not identify “the computer” that houses the “network interface,” as recited in claim 6. Finjan’s

                                  20   contentions state that “[t]he computer which houses the network interface resides (either alone or

                                  21   as a distributed computer system) includes the Capture ATP and the Cloud Sandbox computers,”

                                  22   and reference a diagram of Capture ATP. See Dkt. No. 111-22 at 1. Apart from the open-ended

                                  23   nature of this contention, the problem is that Finjan nowhere identifies what “the Capture ATP and

                                  24   Cloud Sandbox computers” are, and no such computers are identified in the referenced diagram.

                                  25          Finjan must amend its contentions to identify where the computer that houses the network

                                  26   interface of claim 6 may be found in the accused Capture ATP instrumentality.

                                  27                  2.      “database of parser and analyzer rules”
                                  28          SonicWall says that Finjan’s contentions for the accused Capture ATP instrumentality do
                                                                                         7
                                   1   not identify the “database of parser and analyzer rules,” as recited in claim 6. Additionally,

                                   2   SonicWall contends that the database of parser and analyzer rules must be stored on the same

                                   3   computer that houses the network interface, and it complains that it cannot tell which, if any,

                                   4   component of Capture ATP is “the computer” of claim 6. Dkt. No. 112 at 10. Finjan responds

                                   5   that its contentions state that the database “resides on the Capture ATP system” and more

                                   6   specifically that “in some scenarios . . . the database or rules are stored in the SonicWall Firewall,

                                   7   SonicWall Capture cloud service, and/or the SonicWall GRID Data Center” within the Capture

                                   8   ATP system. Dkt. No. 118 at 9.

                                   9          While Finjan has identified multiple locations where the database may be stored, it has not

                                  10   identified what element of Capture ATP constitutes the database of claim 6. Finjan must identify

                                  11   the computer on which the database is stored. In addition, if SonicWall has already produced

                                  12   technical documents, source code, and internal source code architecture documents for Capture
Northern District of California
 United States District Court




                                  13   ATP, Finjan should be in a position to also identify the database that meets this limitation. DCG

                                  14   Sys., 2012 WL 1309161, at *2 (“[A] patentee must nevertheless disclose what in each accused

                                  15   instrumentality it contends practices each and every limitation of each asserted claim to the extent

                                  16   appropriate information is reasonably available to it.”); Check Point, 2019 WL 955000, at *6 (“It

                                  17   is Finjan’s obligation to identify the particular claim components in each claim, map those

                                  18   components onto the features of the allegedly infringing products, and pinpoint cite source code

                                  19   that practices that component.”); Proofpoint, 2015 WL 1517920, at *6–7 (finding contentions,

                                  20   “largely comprised of generic marketing literature and screenshots” with only “high-level

                                  21   generalities” do not satisfy a patentee’s burden under Patent L.R. 3-1(c)).

                                  22                  3.       “Internet application running on a computer”
                                  23          SonicWall says that Finjan’s contentions for the Gateways, ESA, and Capture ATP

                                  24   instrumentalities do not identify any component that constitutes an “Internet application running

                                  25   on the computer,” as recited in claim 6. Finjan responds that its contentions identify “web

                                  26   browsers, FTP or file download clients, messaging clients and email client applications” as

                                  27   “Internet applications.” Dkt. No. 111-20 at 1; Dkt. No. 111-22 at 1; Dkt. No. 111-24 at 1. In

                                  28   addition, Finjan contends that the accused instrumentalities “include[] both hardware (such as a
                                                                                          8
                                   1   network interface) and software (proxy software) components that can receive content included in

                                   2   files (incoming content from the Internet on its destination to an Internet application running on

                                   3   the computer) for inspection to detect the presence of malware (a security system)[,]” and that they

                                   4   “include a network interface housed within a computer because they include both hardware and

                                   5   software components that scan content included in files transmitted between a source computer

                                   6   (e.g., Internet) and a destination computer (e.g., web client or application) over a computer

                                   7   network.” Dkt. No. 111-20 at 1, 2; Dkt. No. 111-22 at 1, 2; Dkt. No. 111-24 at 1, 2.

                                   8           These contentions are not sufficiently specific. Finjan identifies types of internet

                                   9   applications, but they are disclosed as examples only. Finjan does not identify any particular

                                  10   application or applications as the “Internet application running on the computer” that meets this

                                  11   limitation of claim 6. To the extent Finjan contends that the SonicWall Gateways or ESA

                                  12   products themselves are the “Internet application running on the computer,” such contention is not
Northern District of California
 United States District Court




                                  13   clearly stated.

                                  14           Finjan must amend its contentions to identify the Internet application or applications that

                                  15   meet this limitation of claim 6. If SonicWall has already produced technical specifications and

                                  16   source code for the Gateways, ESA, and Capture ATP products, Finjan should be able to identify

                                  17   the application or applications with specificity.

                                  18                     4.    “rule-based content scanner”
                                  19           SonicWall says that Finjan’s contentions do not identify a “rule-based content scanner” for

                                  20   any accused instrumentality. In particular, SonicWall objects to Finjan’s use of the undefined and

                                  21   unexplained terms “scan engine” and “scanners” as proxies for a specific component of the

                                  22   accused instrumentalities that meets this claim limitation when no such components with those

                                  23   names are identified in any of SonicWall’s products. Dkt. No. 112 at 11–12. In addition,

                                  24   SonicWall complains that Finjan’s contentions merely paraphrase the claim language without

                                  25   identifying the elements of the accused instrumentalities that perform the functions of the rule-

                                  26   based content scanner. Dkt. No. 120 at 7. Finjan responds that it has identified numerous items in

                                  27   the accused instrumentalities, including “AV scan engines, scanners using Yara rules, scanners

                                  28   using SonicWall Signatures, cache lookup, static analysis, sandbox, dynamic analysis, packet
                                                                                           9
                                   1   inspectors, or similar scan engine/analyzers,” that perform the claimed functions of a rule-based

                                   2   content scanner. Dkt. No. 118 at 10.

                                   3            The primary difficulty with Finjan’s contentions here is that while all of these “scanners”

                                   4   may be examples of rule-based content scanners, it not clear whether Finjan contends that such

                                   5   scanners are, in fact, found in the accused instrumentalities, and if so, where they are found. It is

                                   6   not sufficient for Finjan to simply declare that a component that performs the claimed

                                   7   functionality exists in an accused instrumentality; Finjan must identify the infringing element and

                                   8   where it is found.

                                   9          Finjan must amend its contentions to identify which component or components comprise

                                  10   the rule-based content scanner of claim 6. If SonicWall has already produced technical

                                  11   specifications and source code for the accused instrumentalities, Finjan should be able to identify

                                  12   the claimed scanner with specificity.
Northern District of California
 United States District Court




                                  13                  5.      “rule update manager”
                                  14          SonicWall says that Finjan’s contentions do not identify a “rule update manager” for any

                                  15   accused instrumentality. The parties’ arguments with respect to this limitation are similar to the

                                  16   arguments they made with respect to the “rule-based content scanner” limitation.

                                  17          The Court’s decision is also the same. Finjan must amend its contentions to identify which

                                  18   component or components comprise the rule update manager of claim 6. If SonicWall has already

                                  19   produced technical specifications and source code for the accused instrumentalities, Finjan should

                                  20   be able to identify the claimed rule update manager with specificity.

                                  21                  6.      “patterns of types of tokens”
                                  22          As recited in claim 6, the parser and analyzer rules stored in the database “describe

                                  23   computer exploits as patterns of types of tokens.” SonicWall says that Finjan has not identified

                                  24   any aspect of the accused instrumentalities that constitutes rules describing exploits as “patterns of

                                  25   types of tokens,” but has instead merely identified “tokens” or “token patterns.” Dkt. No. 112 at

                                  26   13 (emphasis original). SonicWall contends that this is an important distinction in view of the

                                  27   prosecution history of the ’305 patent, in which the USPTO accepted Finjan’s argument that its

                                  28   invention was not unpatentable in view of the prior art under 35 U.S.C. §§ 102(e) and 103(a) on
                                                                                         10
                                   1   the basis that “patterns of types of tokens” differs from “tokens.” Dkt. No. 112-17 at 9

                                   2   (“Applicants wish to point out that the phrases ‘tokens’ and ‘patterns of types of tokens’ have

                                   3   different meanings.”). Finjan argued during prosecution that, “[i]n particular, as used in the

                                   4   subject specification, ‘types of tokens’ refers to a categorization of tokens into types. A ‘type’ is a

                                   5   category.” Id.

                                   6          Finjan’s contentions refer almost exclusively to “tokens,” “patterns,” or “token patterns” in

                                   7   the accused instrumentalities. For example, Finjan’s contentions for the SonicWall Gateways

                                   8   instrumentalities state:

                                   9                    AV databases used by SonicWall Gateways contain parser and
                                                        analyzer rules because the rules include conditions configured to
                                  10                    recognize patterns that correspond to code associated with
                                                        polymorphic viruses (obfuscated code), worms, Trojans, and
                                  11                    malware (computer exploits). . . . The portions of program code
                                                        used to produce the Polymorphic viruses, worms, Trojans, and
                                  12                    malware are tokens because they are generated in accordance with
Northern District of California
 United States District Court




                                                        the lexical constructs of a particular programming language so that
                                  13                    they can be downloaded / executed at a destination computer, as
                                                        intended by the code’s author. The AV database includes analyzer
                                  14                    rules because it stores token patterns that enable SonicWall
                                                        Gateways to quickly detect program code associated with
                                  15                    Polymorphic viruses, worms, Trojans, and malware when
                                                        processing the code during file inspection procedures.
                                  16

                                  17   Dkt. No. 111-20 at 6 (emphases added); see also Dkt. No. 111-24 at 7 (same paragraph for ESA

                                  18   products). Finjan does not point to parser and analyzer rules in the Gateways instrumentalities

                                  19   that it says describe “patterns of types of tokens,” except in summarizing its conclusion that the

                                  20   accused instrumentalities meet the claim limitation. See, e.g., Dkt. No. 111-20 at 7 (“In [this]

                                  21   fashion, the parser and analyzer rules used by SonicWall Gateways describe these computer

                                  22   exploits as patterns of types of tokens based on the different character combinations.”); see also

                                  23   Dkt. No. 111-24 at 9 (same paragraph for ESA products).

                                  24          Finjan objects that SonicWall improperly attempts to argue claim construction issues in

                                  25   support of its motion to compel. Dkt. No. 118 at 13. Finjan also argues that its contentions are

                                  26   sufficiently detailed to put SonicWall on notice of what Finjan contends meets the “patterns of

                                  27   types of tokens” limitation. Id. at 13–14.

                                  28          This dispute presents a closer call. Finjan has disclosed what it contends are tokens and
                                                                                         11
                                   1   patterns of tokens that are recognized by parser and analyzer rules. If Finjan believes that these

                                   2   tokens and patterns of tokens meet the “patterns of types of tokens” limitation, then no amendment

                                   3   is required, and SonicWall will be free to argue, in view of the prosecution history or otherwise,

                                   4   that tokens and patterns of tokens do not meet this limitation and the accused instrumentalities do

                                   5   not infringe on this basis. If, however, Finjan contends that the parser and analyzer rules

                                   6   recognize something other than tokens or patterns of tokens as “patterns of types of tokens,”

                                   7   Finjan must disclose what that something else is. See, e.g., St. Clair Intellectual Prop.

                                   8   Consultants, Inc. v. Matsushita Elec. Indus. Co., Ltd., C.A. Nos. 04-1436-LPS, 06-404-LPS, 08-

                                   9   371-LPS, 2012 WL 1015993, at *5 (D. Del. Mar. 26, 2012) (“When claim construction remains an

                                  10   open issue at the time the parties serve expert reports and infringement contentions, the parties

                                  11   have an obligation to prepare for the fact that the court may adopt the other party’s claim

                                  12   construction.”) (internal quotation marks and alterations omitted), aff’d 552 F. App’x 915 (Fed.
Northern District of California
 United States District Court




                                  13   Cir. 2013) (per curiam).

                                  14          C.      ’926 Patent
                                  15          The ’926 patent is directed to a system for detecting malicious information associated with

                                  16   a downloadable application. Asserted claim 22 of the ’926 patent claims a system for managing

                                  17   “Downloadables” as follows:

                                  18                  22. A system for managing Downloadables, comprising:
                                  19                          a receiver for receiving an incoming Downloadable;
                                  20                          a Downloadable identifier for performing a hashing function
                                                              on the incoming Downloadable to compute an incoming
                                  21                          Downloadable ID;
                                  22                          a database manager for retrieving security profile data for the
                                                              incoming Downloadable from a database of Downloadable
                                  23                          security profiles indexed according to Downloadable IDs,
                                                              based on the incoming Downloadable ID, the security profile
                                  24                          data including a list of suspicious computer operations that
                                                              may be attempted by the Downloadable; and
                                  25
                                                              a transmitter coupled with said receiver, for transmitting the
                                  26                          incoming Downloadable and a representation of the retrieved
                                                              Downloadable security profile data to a destination
                                  27                          computer, via a transport protocol transmission.
                                  28   Dkt. No. 1-5 at claim 22. The Court has adopted the parties’ agreed construction of
                                                                                        12
                                   1   “Downloadable” as meaning “an executable program, which is downloaded from a source

                                   2   computer and run on the destination computer.” Dkt. No. 132 at 5. The parties dispute the

                                   3   adequacy of Finjan’s contentions for two limitations of claim 22.

                                   4                  1.     “database manager”
                                   5          SonicWall says that Finjan’s contentions do not identify any specific component within the

                                   6   accused instrumentalities that corresponds to the “database manager” that “retriev[es] security

                                   7   profile data for the incoming Downloadable.” Instead, SonicWall says that Finjan relies on

                                   8   “functional claiming” in which it merely parrots the claim language. Dkt. No. 112 at 14–15.

                                   9   SonicWall also objects to Finjan’s frequent reference to various scenarios in which Finjan says the

                                  10   database manager “includes” different SonicWall products or services. Id. Finjan responds that it

                                  11   has described in detail how the database manager infringes. See Dkt. No. 118 at 14. Finjan does

                                  12   not address SonicWall’s principle objection, which is that Finjan has not identified which
Northern District of California
 United States District Court




                                  13   components of the accused instrumentalities constitute the claimed database manager.

                                  14          Finjan’s contentions for this limitation suffer from the same problems as many of its other

                                  15   contentions, as Finjan appears to rely on open-ended language and ambiguous references to

                                  16   screenshots to support its contention that the accused instrumentalities include the claimed

                                  17   database manager. Finjan does not state what component in any instrumentality is the database

                                  18   manager. It must amend its contentions to identify which component or components comprise the

                                  19   database manager of claim 22. If SonicWall has already produced technical specifications and

                                  20   source code for the accused instrumentalities, Finjan should be able to identify the claimed

                                  21   database manager with specificity.

                                  22                  2.     “database of Downloadable security profiles indexed according to
                                                             Downloadable IDs”
                                  23
                                              SonicWall says that Finjan has effectively identified every database in the accused
                                  24
                                       instrumentalities as the “database of Downloadable security profiles indexed according to
                                  25
                                       Downloadable IDs,” and so has not really identified any specific database or databases, thereby
                                  26
                                       concealing its infringement theory from SonicWall. Dkt. No. 112 at 15–16. Finjan responds that
                                  27
                                       its contentions do refer to specific databases and do not encompass databases that may only be
                                  28
                                                                                        13
                                   1   used with an accused instrumentality. Dkt. No. 118 at 15.

                                   2          Finjan has identified some specific databases that it contends are the claimed database of

                                   3   Downloadable security profiles indexed according to Downloadable IDs, but its contentions suffer

                                   4   from the problem of reliance on open-ended language discussed above. Finjan must amend its

                                   5   infringement contentions to identify the specific databases that it contends constitute the claimed

                                   6   database of Downloadable security profiles indexed according to Downloadable IDs of claim 22.

                                   7   Finjan’s amended contentions also should disclose the basis for its contention that a particular

                                   8   database includes “Downloadable security profiles indexed according to Downloadable IDs.” If

                                   9   SonicWall has already produced technical specifications and source code for the accused

                                  10   instrumentalities, Finjan should be able to identify the claimed database with specificity.

                                  11          D.      ’408 Patent
                                  12          The ’408 patent is directed to a method and system for rule-based content scanning that
Northern District of California
 United States District Court




                                  13   identifies patterns of lexical constructs for a specific language and identifies the presence of

                                  14   potential exploits within an incoming byte stream based on rules for that language. Dkt. No. 1-10.

                                  15   Asserted claim 9 reads:

                                  16                  9. A computer system for multi-lingual content scanning,
                                                      comprising:
                                  17
                                                              a non-transitory computer-readable storage medium storing
                                  18                          computer-executable program code that is executed by a
                                                              computer to scan incoming program code;
                                  19
                                                              a receiver, stored on the medium and executed by the
                                  20                          computer, for receiving an incoming stream of program
                                                              code;
                                  21
                                                              a multi-lingual language detector, stored on the medium and
                                  22                          executed by the computer, operatively coupled to said
                                                              receiver for detecting any specific one of a plurality of
                                  23                          programming languages in which the incoming stream is
                                                              written;
                                  24
                                                              a scanner instantiator, stored on the medium and executed by
                                  25                          the computer, operatively coupled to said receiver and said
                                                              multi-lingual language detector for instantiating a scanner for
                                  26                          the specific programming language, in response to said
                                                              determining, the scanner comprising:
                                  27
                                                                      a rules accessor for accessing parser rules and
                                  28                                  analyzer rules for the specific programming
                                                                                         14
                                                                     language, wherein the parser rules define certain
                                   1                                 patterns in terms of tokens, tokens being lexical
                                                                     constructs for the specific programming language,
                                   2                                 and wherein the analyzer rules identify certain
                                                                     combinations of tokens and patterns as being
                                   3                                 indicators of potential exploits, exploits being
                                                                     portions of program code that are malicious;
                                   4
                                                                     a tokenizer, for identifying individual tokens within
                                   5                                 the incoming;
                                                                     a parser, for dynamically building while said receiver
                                   6                                 is receiving the incoming stream, a parse tree whose
                                                                     nodes represent tokens and patterns in accordance
                                   7                                 with the parser rules accessed by said rules accessor;
                                                                     and
                                   8
                                                                     an analyzer, for dynamically detecting, while said
                                   9                                 parser is dynamically building the parse tree,
                                                                     combinations of nodes in the parse tree which are
                                  10                                 indicators of potential exploits, based on the analyzer
                                                                     rules; and
                                  11
                                                              a notifier, stored on the medium and executed by the
                                  12                          computer, operatively coupled to said scanner instantiator for
Northern District of California
 United States District Court




                                                              indicating the presence of potential exploits within the
                                  13                          incoming stream, based on results of said analyzer.
                                  14   Id. at claim 9. SonicWall contends that Finjan has not identified the components in the accused

                                  15   instrumentalities that correspond to several limitations in claim 9.

                                  16                  1.      “multi-lingual language detector”
                                  17          SonicWall says that Finjan’s contentions do not identify any specific component in the

                                  18   accused instrumentalities that serves as a “multi-lingual language detector.” Instead, SonicWall

                                  19   argues, Finjan contends that a “multi-lingual language detector” must be present because the

                                  20   accused instrumentalities “include a vocabulary built of programming languages which allow [the

                                  21   accused instrumentality] to classify web content,” “use techniques such as Bayesian analysis and

                                  22   gibberish detection to look inside the header and payload of network traffic to detect any specific

                                  23   one of a plurality of programming language in which the incoming stream is written,” and

                                  24   “inspect[] a number of different file types that are written in a number of different programming

                                  25   languages.” Dkt. No. 111-14 at 48–49. Finjan acknowledges that its contentions refer to the

                                  26   performance of certain functions. See Dkt. No. 118 at 16 (“Finjan explicitly identified what

                                  27   functionality of the Accused Product it contends are the multi-lingual language detectors and

                                  28   states that they inspect the incoming content to determine the language.”). However, Finjan says
                                                                                        15
                                   1   that it also refers to specifically to the technology that is used to meet this limitation. Id. (“Finjan

                                   2   also describes the technology that the multi-lingual language detector uses . . . .”).

                                   3           Again, the problem is that Finjan does not identify what component constitutes the multi-

                                   4   lingual language detector; it only identifies the function it performs and how it performs that

                                   5   function. Finjan must amend its contentions to identify the component or components of the

                                   6   accused instrumentalities that constitute the multi-lingual language detector of claim 9. If

                                   7   SonicWall has already produced technical specifications and source code for the accused

                                   8   instrumentalities, Finjan should be able to identify the claimed multi-lingual language detector

                                   9   with specificity.

                                  10                     2.    “scanner instantiator”
                                  11           The parties’ dispute concerning Finjan’s contentions for the “scanner instantiator”

                                  12   limitation is similar to their dispute concerning Finjan’s contentions for the “multi-lingual
Northern District of California
 United States District Court




                                  13   language detector.” By its own admission, Finjan attempts to identify the accused scanner

                                  14   instantiator in the accused instrumentalities by describing “its functionality . . . and what it

                                  15   instantiates.” Dkt. No. 118 at 16–17.

                                  16           Finjan must amend its contentions to identify the component or components of the accused

                                  17   instrumentalities that constitute the scanner instantiator of claim 9. If SonicWall has already

                                  18   produced technical specifications and source code for the accused instrumentalities, Finjan should

                                  19   be able to identify the claimed scanner instantiator with specificity.

                                  20                     3.    “a scanner for the specific programming language”
                                  21           SonicWall says that Finjan’s contentions do not actually identify a scanner that is specific

                                  22   to any programming language, as claim 9 requires. Dkt. No. 112 at 17–18. Finjan does not

                                  23   dispute that its disclosure must identify a scanner specific to a programming language. It argues

                                  24   that by describing how the scanners are specific to a programming language, it has sufficiently

                                  25   identified the claimed scanner. Dkt. No. 118 at 7 (quoting Dkt. No. 111-14 at 53, 54–55). This is

                                  26   not sufficient.

                                  27           Finjan must amend its contentions to identify the component or components of the accused

                                  28   instrumentalities that constitute the scanner of claim 9. If SonicWall has already produced
                                                                                          16
                                   1   technical specifications and source code for the accused instrumentalities, Finjan should be able to

                                   2   identify the claimed scanner with specificity.

                                   3                  4.      “rules accessor” / “analyzer for dynamically detecting”
                                   4          SonicWall argues that the “scanner” of claim 9 has five sub-components. See Dkt. No.

                                   5   112 at 17–19. In fact, the scanner has only four sub-components: a rules accessor, a tokenizer, a

                                   6   parser, and an analyzer. Dkt. No. 1-10 at claim 9. SonicWall says that Finjan has not identified a

                                   7   scanner that includes these sub-components, nor has it identified components that map to the rules

                                   8   accessor or the analyzer. Dkt. No. 112 at 18–19. Finjan responds that its contentions include

                                   9   details of what the rules accessor and analyzer do, and argues that because Finjan has already

                                  10   identified the scanner of claim 9, SonicWall’s complaint that Finjan has not identified the

                                  11   components embodying the rules accessor and the analyzer is mistaken. Dkt. No. 118 at 17–20.

                                  12           The difficulty with Finjan’s arguments is that its contentions are mostly limited to
Northern District of California
 United States District Court




                                  13   describing the functionality of the rules accessor and the analyzer; it does not identify which

                                  14   components in the accused instrumentalities meet these limitations. Id. The Court is not

                                  15   persuaded that the “nature of the technology” makes it impossible for Finjan to identify the

                                  16   infringing components. See id. at 20. If Finjan has the benefit of SonicWall’s technical

                                  17   specifications and source code for the accused instrumentalities, it should be able to identify the

                                  18   components that meet these limitations with specificity. Finjan must amend its contentions to

                                  19   identify the component or components of the accused instrumentalities that constitute the rules

                                  20   accessor and analyzer of claim 9.

                                  21                  5.      “notifier”
                                  22          SonicWall says that the “notifier” is a sub-component of the “scanner for the specific

                                  23   language,” and that Finjan does not identify any component in the accused instrumentalities that

                                  24   meets this limitation. Dkt. No. 112 at 19. Finjan correctly observes that the “notifier” is not part

                                  25   of the claimed scanner, but rather a separate claim element. Dkt. No. 118 at 20. SonicWall does

                                  26   not address the “notifier” limitation in its reply. See Dkt. No. 120.

                                  27          Nevertheless, the Court observes that Finjan’s contentions for the “notifier” rely on a

                                  28   description of what the notifier does, not what it is. See Dkt. No. 111-14 at 78–79. As Finjan does
                                                                                         17
                                   1   not identify the component or components of the accused instrumentalities that constitute the

                                   2   notifier, it must amend its contentions to remedy this problem.

                                   3           E.      ’844 Patent
                                   4           The ’844 patent is directed to a system and method for attaching to a Downloadable a

                                   5   security profile generated according to a set of rules based on the Downloadable’s content. Dkt.

                                   6   No. 1-2. SonicWall challenges the adequacy of Finjan’s contentions for the “inspector” limitation

                                   7   of asserted claim 1 and the “first content inspection engine” of asserted claim 15, both of which

                                   8   are reproduced below:

                                   9                   1. A method comprising:
                                  10                           receiving by an inspector a Downloadable;
                                  11                           generating by the inspector a first Downloadable security
                                                               profile that identifies suspicious code in the received
                                  12                           Downloadable; and
Northern District of California
 United States District Court




                                  13                           linking by the inspector the first Downloadable security
                                                               profile to the Downloadable before a web server makes the
                                  14                           Downloadable available to web clients.
                                  15
                                                       15. An inspector system comprising:
                                  16
                                                               memory storing a first rule set; and
                                  17
                                                               a first content inspection engine for using the first rule set to
                                  18                           generate a first Downloadable security profile that identifies
                                                               suspicious code in a Downloadable, and for linking the first
                                  19                           Downloadable security profile to the Downloadable before a
                                                               web server makes the Downloadable available to web
                                  20                           clients.
                                  21   Id. at claims 1, 15.

                                  22           SonicWall says that Finjan’s contentions for the “inspector” and “first content inspection

                                  23   engine” limitations do not adequately disclose Finjan’s theories of infringement. Specifically,

                                  24   SonicWall argues that Finjan’s contentions are confusing because they suggest that the accused

                                  25   Gateways instrumentalities are themselves the claimed inspector/first content inspection engine

                                  26   while also identifying many other distinct elements or combinations of elements within and among

                                  27   the Gateways that meet these limitations. Dkt. No. 112 at 19–20. In addition, for some of the

                                  28   purported inspectors in the Gateways, SonicWall argues that Finjan does not disclose how each
                                                                                          18
                                   1   purported “inspector” meets the necessary requirements of that limitation. Id. at 20. Finjan

                                   2   responds by clarifying that it is indeed accusing both the Gateways themselves, as well as

                                   3   elements within the accused instrumentalities. Finjan cites to its contentions about what the

                                   4   inspector and first content inspection engine do and refers to figures incorporated into the

                                   5   contentions. Dkt. No. 118 at 20–21.

                                   6           The Court agrees that Finjan’s contentions for these limitations of claim 1 and claim 15 are

                                   7   confusing. Finjan must amend its contentions to make clear its different theories of infringement

                                   8   (i.e., Gateways as a whole versus individual components versus combinations). In addition,

                                   9   Finjan must amend its contentions to clearly indicate which component or components meet the

                                  10   claimed limitations. For the inspector limitation, Finjan must also disclose how it contends the

                                  11   accused product or component meets all necessary requirements of that limitation. If SonicWall

                                  12   has already produced technical specifications and source code for the accused instrumentalities,
Northern District of California
 United States District Court




                                  13   Finjan should be able to identify the claimed inspector and first content inspection engine with

                                  14   specificity.

                                  15           F.        ’780 Patent
                                  16           The ’780 patent is directed to a system and method for protecting a computer and a

                                  17   network from hostile Downloadables. Dkt. No. 1-4. Asserted claim 9 recites as follows:

                                  18                     9. A system for generating a Downloadable ID to identify a
                                                         Downloadable, comprising:
                                  19
                                                                a communications engine for obtaining a Downloadable that
                                  20                            includes one or more references to software components
                                                                required to be executed by the Downloadable; and
                                  21
                                                                an ID generator coupled to the communications engine that
                                  22                            fetches at least one software component identified by the one
                                                                or more references, and for performing a hashing function on
                                  23                            the Downloadable and the fetched software components to
                                                                generate a Downloadable ID.
                                  24

                                  25   Id. at claim 9.

                                  26           SonicWall says that claim 9 requires “an ID generator” that “fetches at least one software

                                  27   component identified by the one or more references” included in the Downloadable and

                                  28   “perform[s] a hashing function on the Downloadable and the fetched software components to
                                                                                         19
                                   1   generate a Downloadable ID.” Dkt. No. 112 at 22. SonicWall argues that Finjan’s contentions do

                                   2   not identify which component in the accused instrumentalities performs these functions. Finjan

                                   3   responds that it has identified the functionality in SonicWall’s products that meet the ID generator

                                   4   limitation. Finjan argues that it should not be required to provide “the exact name for the

                                   5   structure” because the infringing feature is “software related.” Dkt. No. 118 at 22–23.

                                   6          Finjan may not rely on a description of allegedly infringing functionality that closely tracks

                                   7   the claim language without identifying the component or feature that performs the claimed

                                   8   function. There is no exception for software-related inventions, particularly where, as here, it

                                   9   appears that Finjan has access to SonicWall’s technical specifications and source code. See, e.g.,

                                  10   Creagri, Inc. v. Pinnaclife, Inc, LLC, No. 11-cv-06635-LHK-PSG, 2012 WL 5389775, at *2 n.6

                                  11   (N.D. Cal. Nov. 2, 2012) (“Where the accused instrumentality includes computer software based

                                  12   upon source code made available to the patentee, the patentee must provide ‘pinpoint citations’ to
Northern District of California
 United States District Court




                                  13   the code identifying the location of each limitation.”); Digital Reg, 2013 WL 3361241, at *3–4

                                  14   (requiring plaintiff to amend its infringement contention in part because it “has had access to

                                  15   [defendant’s] source code [for eight months] and, at this juncture, should be able to amend its

                                  16   [infringement contentions] to clearly articulate how each of [defendant’s] particular products

                                  17   infringe on Plaintiff’s respective patents”); Finjan, Inc. v. Sophos, Inc., No. 14-cv-01197-WHO,

                                  18   2015 WL 5012679, at *3 (N.D. Cal. Aug. 24, 2015) (rejecting Finjan’s argument that it was not

                                  19   required to provide pinpoint source code citations in its amended infringement contentions

                                  20   asserting the ’780, ’154, ’926, ’844, and ’494 patents, among others). Finjan must amend its

                                  21   contentions to identify the component or components that meet the ID generator limitation of

                                  22   claim 9.

                                  23          G.      ’154 Patent
                                  24          The ’154 patent is directed to a system and method for inspecting dynamically generated

                                  25   executable code. Dkt. No. 1-7. SonicWall challenges the adequacy of Finjan’s contentions for

                                  26   several limitations of asserted claims 1, 3 and 10.

                                  27                  1.      Claim 1: “first function” / “second function”
                                  28          Asserted claim 1 recites:
                                                                                        20
                                   1                  1. A system for protecting a computer from dynamically generated
                                                      malicious content, comprising:
                                   2
                                                              a content processor (i) for processing content received over a
                                   3                          network, the content including a call to a first function, and
                                                              the call including an input, and (ii) for invoking a second
                                   4                          function with the input, only if a security computer indicates
                                                              that such invocation is safe;
                                   5
                                                              a transmitter for transmitting the input to the security
                                   6                          computer for inspection, when the first function is invoked;
                                                              and
                                   7
                                                              a receiver for receiving an indicator from the security
                                   8                          computer whether it is safe to invoke the second function
                                                              with the input.
                                   9

                                  10   Dkt. No. 1-7 at claim 1.

                                  11          SonicWall argues that claim 1 requires receiving content that includes “a call to a first

                                  12   function . . . the call including an input,” followed by “transmitting the input to the security
Northern District of California
 United States District Court




                                  13   computer for inspection, when the first function is invoked,” and thereafter “invoking a second

                                  14   function with the input, only if a security computer indicates that such invocation is safe.” Dkt.

                                  15   No. 112 at 23–24. SonicWall’s principle complaint is that Finjan’s contentions do not identify a

                                  16   “first function” or “second function” that meets these limitations of claim 1. Finjan responds that

                                  17   it has disclosed the infringing “first function” in its contentions for the separate “content

                                  18   processor” limitation as follows:

                                  19                  An example of first functions in the form of JavaScript functions
                                                      include eval, unescape and document.write functions. For example,
                                  20                  eval functions such as eval(base64_decode…) and eval(gzinflate…)
                                                      are used to obfuscate or conceal automatic downloads of malware
                                  21                  from a suspicious link or URI (e.g. malicious JavaScript, shellcode,
                                                      drivebydownload, droppers, installers, malicious binary).
                                  22

                                  23   Dkt. No. 111-26 at 1; see also id. at 2 (“Another example of first function is ‘unescape()’ with a

                                  24   large amount of escaped data is detected. . . . An example of first functions in the form of a

                                  25   ‘document.write()’ function include document.write(unescape([obfuscated code])), where the first

                                  26   function is a document.write().”); id. at 3 (“Other examples of first functions are functions within

                                  27   PDFs for specifying the action to be performed automatically when the document is viewed such

                                  28   as downloading malware from a suspicious link or URL (e.g. OpenAction); Embed or Launch
                                                                                         21
                                   1   SWF functions within a PDF for running an embedded video file; and functions for launching

                                   2   JavaScript within a PDF (e.g. Launch).”). Similarly, Finjan says that it has disclosed the

                                   3   infringing “second function” in its contentions for the separate “content processor” limitation as

                                   4   follows:

                                   5                  Examples of second functions include recursive or suspicious scripts
                                                      for obfuscating malicious links/URIs such as eval, unescape and
                                   6                  document.write. In the following example,
                                                      eval(base64_decode('ZXJyb3JfcmVwb3J0aW5nKDApOw0KJGJvd
                                   7                  CA 9IE…)) is a second function that is recursively decoding the
                                                      obfuscated code
                                   8                  “ZXJyb3JfcmVwb3J0aW5nKDApOw0KJGJvdCA9IE…” Indirect
                                                      calls to eval referencing the local scope of the current function or of
                                   9                  unimplemented features (e.g. the document.lastModified property)
                                                      are further examples of second functions.
                                  10

                                  11   Id. at 3. And, additionally:

                                  12                  Second functions are typically a subsequent function that causes a
Northern District of California
 United States District Court




                                                      download from the same URL such as connecting to or download
                                  13                  files from a remote command and control (CnC) server using
                                                      HTTPSendRequest, InternetReadFile with the input (e.g. URL, IP,
                                  14                  file). The content processor will invoke a second function (e.g.
                                                      HTTPS file download) with the input (e.g. URL) if the security
                                  15                  computer indicates that such invocation is safe. These second
                                                      functions will be invoked by the Accused Products.
                                  16
                                                      Second functions include sending results to a protected computer for
                                  17                  automatically downloading from an obfuscated remote location
                                                      and/or launching concealed input using certain combinations of
                                  18                  JavaScript, iFrame injections and/or PDF (e.g. OpenAction or
                                                      Launch). Such examples include JavaScript and OpenAction
                                  19                  functions within PDFs for launching or downloading code for
                                                      exploiting vulnerabilities within Adobe Reader and Adobe Acrobat
                                  20                  such as malicious JavaScript, shellcode, drive-by download,
                                                      droppers, installers and malicious binaries. Examples of such
                                  21                  functions include URLDownloadToFile() for dropping malicious
                                                      binaries; heap spraying functions including memory-related
                                  22                  functions using PROCESS_MEMORY_COUNTERS; JavaScript
                                                      functions in PDF for connecting to the Internet or making a network
                                  23                  connection such as app.mailmsg() and app.launchURL(), as well as
                                                      CONNECT-related and LISTEN-related functions; functions for
                                  24                  executing malware via DLL injection such as
                                                      CreateRemoteThread(); and functions for executing dropped
                                  25                  malware, such as NtCreateProcess().
                                  26   Id. at 4.

                                  27           As explained above, Finjan’s use of “examples” renders its contentions open-ended and

                                  28   indefinite. However, the examples themselves are sufficiently disclosed with respect to the “first
                                                                                        22
                                   1   function” and “second function.” Finjan should amend its contentions to ensure the contentions

                                   2   are complete and do not rely merely on examples; otherwise, Finjan risks being limited to the

                                   3   examples actually disclosed.

                                   4            It is not clear, however, how Finjan believes the accused instrumentalities meet the further

                                   5   requirements of claim 1 of “transmitting the input to the security computer for inspection, when

                                   6   the first function is invoked,” and thereafter “invoking a second function with the input.” Here,

                                   7   Finjan appears to rely on contentions that essentially repeat the claim language. Finjan must

                                   8   amend its contentions to identify the basis for its view that the accused instrumentalities meet

                                   9   these other limitations of claim 1.

                                  10                   2.      Claim 10: “computing device . . . receiv[ing] a modified input variable”
                                  11            Asserted claim 10 is similar to claim 1 except that it discloses program code that

                                  12   additionally requires “receiv[ing]” and “calling a second function” with “a modified input
Northern District of California
 United States District Court




                                  13   variable” that “is obtained by modifying the input variable if the inspection of the input variable

                                  14   indicates that calling a function with the input variable may not be safe.” Dkt. No. 1-7 at claim 10.

                                  15   SonicWall says that Finjan’s contentions for claim 10 do not adequately specify how the identified

                                  16   program code causes a “computer device” to “receive a modified input variable.” Dkt. No. 112 at

                                  17   24. Finjan responds that it “does not have to explain what modifies the code or how it is modified

                                  18   . . . because that is not what the claim requires” and that it is sufficient that Finjan simply assert

                                  19   that Capture ATP is a computing device that “receive[s] a modified input variable.” Dkt. No. 118

                                  20   at 24.

                                  21            Finjan identifies “modified code/parameters” as the “modified input variable” and

                                  22   describes “[t]he modified input variable being modified by code, parameters, or URLs.” Dkt. No.

                                  23   111-26 at 22. Finjan then cites to two SonicWall documents that generally describe the overall

                                  24   architecture and process of the Sandbox feature. Id. at 23–24. However, SonicWall contends (and

                                  25   Finjan does not dispute) that those documents say nothing about any kind of “modified

                                  26   code/parameters,” or even any “code, parameters, or URLs.” While Finjan is not required to

                                  27   explain how the input variable is modified, it must provide the bases for its existing contention,

                                  28   including accurate citations to evidence. See, e.g., Check Point, 2019 WL 955000, at *5 (“If the
                                                                                          23
                                   1   cited materials contain information necessary to understand Finjan’s infringement theories, Finjan

                                   2   must identify the particular supporting language in those sources and explain how that language

                                   3   fits into Finjan’s theory of infringement.”) (citing Proofpoint, 2015 WL 151720, at *6).

                                   4   Accordingly, Finjan must amend its contentions to identify the evidence on which it relies for this

                                   5   aspect of its contentions.

                                   6                  3.      Claim 3: “the input is dynamically generated by said content processor
                                                              prior to being transmitted by said transmitter”
                                   7
                                              Asserted claim 3 requires that the “input” to the “content processor” of claim 1 be
                                   8
                                       “dynamically generated by said content processor prior to being transmitted by said transmitter.”
                                   9
                                       Dkt. No. 1-7 at claim 3. SonicWall points out that Finjan’s contentions for claim 3 appear to
                                  10
                                       assume that the “content processor” of claim 1 (from which claim 3 depends) is the same as the
                                  11
                                       “security computer” also recited in claim 1. Dkt. No. 112 at 24–25. For this reason, SonicWall
                                  12
Northern District of California




                                       argues, Finjan has not provided a coherent theory of infringement for claim 3. Finjan does not
 United States District Court




                                  13
                                       respond directly to SonicWall’s argument about the apparent disconnect between Finjan’s
                                  14
                                       contention and the claim language. See Dkt. No. 118 at 24–25.
                                  15
                                              Finjan must amend its contentions to address the ambiguity SonicWall identifies in its
                                  16
                                       contentions for claim 3.
                                  17
                                              H.      ’968 Patent
                                  18
                                              The ’968 patent is directed to a policy-based cache manager, which contains a memory
                                  19
                                       storing a cache of digital content, policies, a policy index indicating allowable cache content, a
                                  20
                                       content scanner to scan received digital content to derive a content profile, and a content evaluator
                                  21
                                       to determine whether the content is allowable based on the profile. Dkt. No. 1-11. Asserted claim
                                  22
                                       1 of the ’968 patent and its dependent claims 7 and 11 require a “policy based cache manager,”
                                  23
                                       comprised of, among other things, “a memory storing a cache of digital content, a plurality of
                                  24
                                       policies, and a policy index to the cache contents.” Id. at claims 1, 7, 11. The policy index
                                  25
                                       “include[es] entries that relate cache content and policies by indicating cache content that is
                                  26
                                       known to be allowable relative to a given policy, for each of a plurality of policies.” Id.
                                  27
                                              SonicWall argues that Finjan’s contentions do not identify any component of the accused
                                  28
                                                                                         24
                                   1   instrumentalities that constitutes a “policy index to the cache contents” “including entries that

                                   2   relate cache content and policies by indicating cache content that is known to be allowable relative

                                   3   to a given policy.” Dkt. No. 112 at 25. Finjan’s contentions include the following disclosure:

                                   4                  SonicWall Gateways include memory that saves collections of data
                                                      locally that can be shared throughout a network of users or for
                                   5                  further security processing. This data includes web content cached
                                                      in memory, policies containing layers with one or more rules, and a
                                   6                  policy index to the cache contents. This data is indexed by policy
                                                      identifiers using the policy manager, which performs policy
                                   7                  evaluation decisions using various policy constructs which include
                                                      conditions, properties, rules and actions that relate cache content and
                                   8                  policies by indicating cache content that is known to be allowable
                                                      relative to a given policy, for each of a plurality of policies. When a
                                   9                  browser request is received, SonicWall Gateways check the policy
                                                      to determine if the cached content is known to be allowable. When
                                  10                  the objects or collections of data crosses the network, a permission
                                                      check occurs using the policy manager containing an index of
                                  11                  entries that relate cached content and policies by indicating the
                                                      allowability of certain cached content based on various set of rules
                                  12                  against determinations concerning whether or not they have
Northern District of California
 United States District Court




                                                      malware.
                                  13

                                  14   Dkt. No. 111-30 at 6–7. It appears that Finjan has identified allegedly infringing functions

                                  15   performed by the accused instrumentalities and so infers the existence of the claimed policy index.

                                  16   However, the contentions do not identify a component in the accused instrumentalities that

                                  17   constitutes the policy index. Instead, Finjan refers to an undefined “policy manager”—a term that

                                  18   SonicWall says does not appear in the cited documents—which either performs the indexing of

                                  19   cache contents or contains the index itself. Id. at 6–7.

                                  20          Finjan must amend its contentions to identify the component or feature that performs that

                                  21   functions that it says the accused instrumentalities perform. If SonicWall has already produced

                                  22   technical specifications and source code for the accused instrumentalities, Finjan should be able to

                                  23   identify the claimed policy-based cache manager that meets the requirements of claims 1, 7, and

                                  24   11.

                                  25          I.      Source Code
                                  26          Finjan observes that the “infringing functionalities commonly reside in in the source code

                                  27   or in highly confidential internal technical documentation that is not made publicly available.”

                                  28   Dkt. No. 118 at 4. As noted above, the parties agree that SonicWall has produced to Finjan
                                                                                         25
                                   1   technical documents, including source code accompanied by internal source code architecture

                                   2   documents and file manifests, although it is not clear from the record whether Finjan has access to

                                   3   this material for all accused instrumentalities. In these circumstances, the patent holder generally

                                   4   is expected to cite to such documentation and source code in its infringement contentions.

                                   5   Creagri, 2012 WL 5389775, at *2 n.6 (“Where the accused instrumentality includes computer

                                   6   software based upon source code made available to the patentee, the patentee must provide

                                   7   ‘pinpoint citations’ to the code identifying the location of each limitation.”); Digital Reg, 2013

                                   8   WL 3361241, at *3–4 (requiring plaintiff to amend its infringement contention in part because it

                                   9   “has had access to [defendant’s] source code [for eight months] and, at this juncture, should be

                                  10   able to amend its [infringement contentions] to clearly articulate how each of [defendant’s]

                                  11   particular products infringe on Plaintiff’s respective patents”); see also Check Point, 2019 WL

                                  12   955000, at *6–7 (requiring Finjan to amend its infringement contentions with pinpoint source code
Northern District of California
 United States District Court




                                  13   citations); Sophos, 2015 WL 5012679, at *3 (same).

                                  14          At the hearing, Finjan requested that the Court order SonicWall to produce a corporate

                                  15   representative for a Rule 30(b)(6) deposition on SonicWall’s source code prior to any deadline for

                                  16   serving further supplemental contentions. SonicWall objects to such deposition on the ground that

                                  17   it is premature, given Finjan’s failure to disclose its infringement contentions based on the

                                  18   information it already has. The Court is not persuaded that Finjan should be allowed to depose a

                                  19   corporate witness before it has crystallized its infringement theories. Dkt. No. 120 at 2.

                                  20   IV.    CONCLUSION
                                  21          For the foregoing reasons, the Court grants SonicWall’s motion to compel further

                                  22   infringement contentions as described above. Finjan shall serve its amended contentions no later

                                  23   than 30 days from the date of this order.

                                  24          IT IS SO ORDERED.

                                  25   Dated: May 1, 2019

                                  26
                                  27
                                                                                                     VIRGINIA K. DEMARCHI
                                  28                                                                 United States Magistrate Judge
                                                                                        26
